Citation Nr: 0943101	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
herniated nucleus pulposus of the cervical spine, status post 
laminectomy C6-C7 currently evaluated as 60 percent 
disabling, to include a separate rating for right upper 
extremity disability claimed as arm and hand disability, for 
accrued benefit purposes. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had 20 years active duty service ending with his 
retirement in April 1986.  He died in July 2000.  The 
appellant is advancing her appeal as the Veteran's widow.
 
The issues on appeal were most recently before the Board in 
April 2007. The appellant appealed the Board's April 2007 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated May 21, 2008, the Court 
remanded this matter to the Board for compliance with the 
instructions included in the May 2008 Joint Motion for 
Remand.  

The appellant testified at a hearing before the Board at the 
RO in April 2005.  A transcript is of record.  In a letter 
written in June 2008, the appellant was informed that the 
Veterans Law Judge who conducted her April 2005 hearing had 
since resigned from the Board.  She was informed that the 
Veterans Law Judge was unable to participate in deciding her 
appeal and that her case would be reassigned to another 
Veterans Law Judge for decision.  In response, the appellant 
marked the appropriate line to indicate that she did not want 
an additional hearing before another Veterans Law Judge.

Additional evidence from the appellant with a waiver of 
preliminary RO review were both received in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court has remanded this matter to the 
Board for compliance with the instructions of a May 2008 
Joint Motion for Remand.  As discussed in the May 2008 Joint 
Motion for Remand, when the Board had found that the 
appellant had been assigned the maximum schedular rating 
available for cervical spine disability, the Board failed to 
consider whether the appellant was potentially entitled to 
separate ratings for cervical spine disability, and for 
disability of the arms and hands, particularly on the right 
side.  

The Joint Remand provided that in July 1999, the Veteran had 
complaints of right arm pain and tremors and that he was 
diagnosed with radiculopathy in the right upper extremity, 
status post discectomy.  A March 2000 consultation report 
from a private physician (G. Petroff, M.D.) indicated that 
the Veteran had a tremor with using his right arm and his 
hand at times.  The physician further noted that the 
Veteran's reflexes were decreased in the right compared to 
the left arm.  It was additionally noted that the Veteran 
complained of weakness and numbness of the right upper 
extremity in May 2000.  The Joint Remand directed the Board 
to determine whether and to what extent the Veteran's right 
arm pathology is related to his service-connected cervical 
spine disability; and if some or all right arm pathology is 
related to the service-connected cervical spine disability, 
it should be determined if separate ratings are in order 
under limitation of motion codes and neurological diagnostic 
codes.  If it is determined that separate ratings are 
possible, then it should be determined whether it is more 
beneficial to the appellant to rate the disabilities 
separately. 

The Board notes that since the Court issued its Order in May 
2008, the appellant has submitted additional evidence that 
includes copies of the Veteran's May 1977 and July 1977 
service treatment records that altogether show pain in the 
medial parascapular region and weakness in the right upper 
extremity.  The appellant also submitted copies of pages from 
The Merck Manual (17th ed.) addressing radiculopathies.  

The Board additionally notes that an August 1998 VA treatment 
record shows that the Veteran complained of loss of control 
of the right arm from his neck downward while maintaining 
strength.  Further, an April 2000 computed tomography (CT) 
scan of the cervical spine from Radiology Associates of 
Nevada shows a history of shaky right upper extremity.

The Board believes that action by the RO to obtaining a VA 
medical opinion regarding the Veteran's right upper extremity 
and to consider the matter of  separate ratings is the most 
appropriate means to comply with the Court's Order.     

As the issue of TDIU is inextricably intertwined with the 
issue on appeal, the RO should reconsider this issue after 
development and reconsideration of the increased rating issue 
on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be reviewed by 
an appropriate VA examiner to determine 
the nature, extent and etiology of any 
right upper extremity disability, claimed 
as arm and hand disability.  The examiner 
should respond to the following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that right 
upper extremity disability was related to 
the Veteran's service-connected cervical 
spine disability?  If so, please specify 
the type(s) of right upper extremity 
disability related to the cervical spine 
disability, to include any limitation of 
motion and/or neurological symptoms.  

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and consider the 
appellant's accrued benefit claims.  The 
RO should specifically consider whether a 
separate rating or ratings are warranted 
under range of motion and neurological 
rating criteria for any right arm 
disability found to be related to the 
cervical spine disability.  The RO should 
also consider whether the assignment of 
such separate ratings would be more 
beneficial to the appellant.  Finally, 
the RO should determine whether TDIU is 
warranted.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


